                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


JPMORGAN CHASE BANK, N.A.,                        CV 18-73-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

NRSII, LLC, f/k/a NRS, LLC; TN
TRANSPORT, INC., NICHOLAS
SCHAPS, II; TN ENERGY, LLC; and
JOHN DOES 1-100,

                    Defendants.

      Parties have filed Joint Status Report and Motion to Continue Stay (Doc.

22.) Good cause appearing, IT IS HEREBY ORDERED that the motion is granted

and proceedings in this case are stayed until May 31, 2019. If this case has not

been resolved by May 31, 2019, the parties shall file a status report with the Court.

      DATED this 11th day of March, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
